             IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


UNITED STATES OF AMERICA,


V.                                                Case No.   CR419-107


RONALD WILLIAMS,


                   Defendant:



     Joseph McCool, counsel of record for the United States              of

America in the above-styled case has moved for leave of absence.

The Court is mindful that personal and professional obligations

require the absence of counsel on occasion. The Court, however,

cannot accommodate its schedule to the thousands of attorneys who

practice within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and          trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.

                                  /t
     SO ORDERED this                day of January 2020.




                                       WILLIAM T. MOORE,
                                       UNITED   STATES DISTRICT COURT
       U.S. DISTRICT COURT             SOUTHERN DISTRICT OF GEORGIA
       Souther; DLsWct of Ga.
           Fiieo in Office
             r—           -_M


            eputy Clerk
